         Case 2:14-cr-00128-JCM-PAL Document 44 Filed 04/02/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Tony Nivongso

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00128-JCM-PAL

12                 Plaintiff,                            STIPULATION TO CONTINUE
                                                         REVOCATION HEARING
13          v.
                                                         (Second Request)
14   TONY NIVONGSO,

15                 Defendant.

16
17          IT   IS    HEREBY        STIPULATED         AND      AGREED,     by   and    between
18   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for Tony Nivongso,
21   that the Revocation Hearing currently scheduled on April 13, 2020 at 10:30 am, be vacated and
22   continued to no sooner than June 1, 2020.
23          This Stipulation is entered into for the following reasons:
24          1.     The supervised release petition alleges a new violation which is pending before
25   Judge Boulware in Case No. 2:19-323-RFB-NJK. Defense counsel cannot proceed on the
26
         Case 2:14-cr-00128-JCM-PAL Document 44 Filed 04/02/20 Page 2 of 3




 1   current revocation hearing without resolving the new case. Since the last requested
 2   continuance, the new case was rescheduled for trial on June 1, 2020.
 3          2.     Defense counsel requires additional time to review the discovery in the new case
 4   before deciding how to proceed here.
 5          3.     The parties are actively working towards a global resolution which would
 6   resolve both pending cases. Defense counsel requires additional time to meet with
 7   Mr. Nivongso regarding the global offer.
 8          4.     The defendant is in custody and agrees with the need for the continuance.
 9          5.     The parties agree to the continuance.
10          This is the second request for a continuance of the revocation hearing.
11          DATED this 2nd day of April, 2020.
12
13    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
14
15       /s/ Raquel Lazo                                /s/ Brian Y. Whang
      By_____________________________                By_____________________________
16    RAQUEL LAZO                                    BRIAN Y. WHANG
      Assistant Federal Public Defender              Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:14-cr-00128-JCM-PAL Document 44 Filed 04/02/20 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:14-cr-00128-JCM-PAL
 4
                     Plaintiff,                         ORDER
 5
            v.
 6
     TONY NIVONGSO,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Monday, April 13,

11                                                      June 16, 2020
     2020 at 10:30 a.m., be vacated and continued to _________________________ at the hour

12   of 10:30 a.m.

13                 April
            DATED this   3, day
                       ___  2020.
                                of April, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
